DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         NORMAN DELACRUZ,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D15-303

                          [December 16, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Stephen A. Rapp, Judge; L.T. Case No. 98CF013741AMB.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Cynthia L.
Comras, Assistant Attorney General, West Palm Beach, for appellee.

                      ON CONCESSION OF ERROR

GERBER, J.

   The defendant appeals from the circuit court’s order denying his motion
to correct sentencing error. The state concedes the sentencing error. We
reverse and remand for correction of the sentencing error.

   The defendant was convicted of a first-degree felony (count 1) and three
second-degree felonies (counts 2, 3, and 4). On all four counts, he was
sentenced to concurrent terms of ten years in prison followed by ten years
of probation, the first two years of which would be served on community
control.

   The defendant violated community control. On count 1, the court
sentenced the defendant to thirty years in prison. On count 2, the court
sentenced the defendant to fifteen years in prison to be served
concurrently with count 1’s sentence. On counts 3 and 4, the court
sentenced the defendant to fifteen years in prison, to be served
consecutively to each other and to the sentences on counts 1 and 2.
   The court gave the defendant credit for time served on counts 1 and 2
arising from his pre-violation concurrent sentences. However, the court
did not give the defendant credit for time served on counts 3 and 4 arising
from his pre-violation concurrent sentences.

   The defendant filed a motion to correct sentencing error arguing that
the court, in its post-violation sentence, erred in not giving him credit for
time served on counts 3 and 4 arising from his pre-violation concurrent
sentences. The court did not rule on the defendant’s motion within sixty
days, causing the motion to be considered denied. See Fla. R. Crim. P.
3.800(b)(1)(B) & 3.800(b)(2)(B).

    This appeal followed. The defendant argues that the circuit court, in
its post-violation sentence, erred in not giving him credit for time served
on counts 3 and 4 arising from his pre-violation concurrent sentences.
According to the defendant: “The fact that the [court] . . . sentenced him
to consecutive prison terms [upon the community control violation] did not
negate the fact that he had already served his [pre-violation] prison time
on each of the then-concurrent sentences.”

   The state concedes the error. We agree. In State v. Rabedeau, 2 So. 3d
191 (Fla. 2009), our supreme court held that a defendant who was
sentenced to three concurrent prison terms and later violated probation
was entitled to credit for time served arising from each of his pre-violation
concurrent sentences. Id. at 193. As the Rabedeau court reasoned:

      When a criminal defendant is sentenced after being convicted
      of a crime and serves some portion of that sentence, he or she
      is entitled to receive credit for the actual service of that
      sentence, or any portion thereof, in a resentencing for the
      same crime.      Likewise, if multiple convictions result in
      concurrent sentences, credit must be awarded for time served
      on each sentence in any resentencing for the multiple
      convictions. The word “concurrently” simply means “at the
      same time,” and by imposing sentences to be served
      concurrently, a trial court is permitting a defendant to serve
      multiple sentences at the same time.

Id. (emphasis added).

   Here, as in Rabedeau, the defendant was entitled to credit for time
served arising from each of his pre-violation concurrent sentences,


                                     2
including on counts 3 and 4, regardless of the fact that the court, post-
violation, imposed consecutive sentences on counts 3 and 4.

   Based on the foregoing, we reverse the circuit court’s denial of the
defendant’s motion to correct sentencing error. We remand for the circuit
court to correct the defendant’s post-violation sentence by giving him
credit for time served on counts 3 and 4 arising from his pre-violation
concurrent sentences.

   Reversed and remanded for correction of sentences on counts 3 and 4.

TAYLOR and DAMOORGIAN, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   3